  Case 1:20-cv-01271-JPH-DLP Document 66 Filed 08/16/20 Page 1 of 3 PageID #: 737




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                     )
MARC BLACK, DAVID CARTER, REBECCA                   )
GAINES, ELIZABETH KMIECIAK,                         )
CHAQUITTA MCCLEARY, DAVID SLIVKA,                   )
DOMINIC TUMMINELLO, and                             )
INDIANA VOTE BY MAIL, INC., individually,           )
and on behalf of those similarly situated,          )
                                                    )
                      Plaintiffs,                   )
                                                    )
       -vs-                                         )       Case No. 1:20-cv-01271-JPH-DLP
                                                    )
PAUL OKESON, S. ANTHONY LONG,                       )
SUZANNAH WILSON OVERHOLT, and                       )
ZACHARY E. KLUTZ, in their official                 )
capacity as members of the Indiana                  )
Election Commission, and                            )
CONNIE LAWSON, in her official                      )
capacity as the Indiana Secretary of State,         )
                                                    )
                      Defendants.                   )


                     PLAINTIFFS’ SUPPLEMENTAL FILING REGARDING
                        MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiffs write regarding their motion for a preliminary injunction, Dkt. 13, which was fully

briefed as of July 31, 2020. Dkt. 14 (memorandum in support), Dkt. 53 (response in opposition), Dkt. 62

(reply). Plaintiffs filed a Notice of Supplemental Authority on August 14, 2020. Dkt. 65.

       That same day, the Indiana Election Commission (“IEC”) held its first meeting since May 12, 2020.

Presumably because of concerns about COVID-19, the meeting was held virtually, not in-person.

According to published news reports, the IEC members were split on whether to allow no-excuse absentee

voting by mail for the November 3 general election; Commissioners Long and Overholt supported doing

so, but Chairman Okeson and Commissioner Klutz opposed the proposal, reportedly stating that they

“want to see the results of a federal lawsuit filed to compel the state to expand absentee voting before


                                                    1
    Case 1:20-cv-01271-JPH-DLP Document 66 Filed 08/16/20 Page 2 of 3 PageID #: 738




making any decisions to do so on their own.” 1 Chairman Okeson reportedly said that it would be

“premature to take any action by voting today until the courts have a chance to hand down a ruling.”2 It

was also reported that Chairman Okeson “would not consider holding a public hearing” on the issue.3

       In their response brief, Defendants urged the Court to defer to “their statutory authority and 50+

years of combined election experience,” which they said they would apply after “hold[ing] public

meetings, deliberat[ing] in public, and mak[ing] a record,” so as to “be accountable to the public for their

decisions.” Dkt. 53 at 20-21. Plaintiffs’ reply explained that no deference was warranted, especially

because, at the time of Plaintiffs’ filing, the IEC had not met even once since agreeing to allow no-excuse

mail-in voting for the June 2 primary. Dkt. 62 at 24. Now that the IEC has met and its members have

stated either that they support Plaintiffs’ requested relief or that they are waiting for this court “to hand

down a ruling,” it is even more apparent that this Court need not defer to the IEC’s “experience” or fact-

finding—which the IEC is not willing to exercise—and that it is imperative for the Court to issue its

decision as soon as possible.

       There are fewer than 80 days until the general election and Defendants have shown themselves

unwilling to act without Court intervention. Plaintiffs therefore respectfully renew their request that the

Court grant their motion for a preliminary injunction.




1
 Chris Sikich, Indianapolis Star, Indiana Election Commission won’t expand absentee voting in November for
COVID-19 concerns (Aug. 14, 2020), https://www.indystar.com/story/news/politics/2020/08/14/indiana-elections-
commission-wont-expand-absentee-voting/5581806002/ (attached as Exhibit A).
2
 Lauren Cross, NWI Times, State election commission rejects vote-by-mail expansion amid COVID-19 pandemic
(Aug. 14, 2020), https://www.nwitimes.com/news/local/lake/state-election-commission-rejects-vote-by-mail-
expansion-amid-covid-19-pandemic/article_cf73d5d0-5510-59fe-882a-b124ccdd31c0.html (attached as Exhibit B).
3
  Bob Segall, WTHR, Indiana Election Commission kills proposal for expanded mail-in voting for November
election (Aug. 14, 2020), https://www.wthr.com/article/news/investigations/13-investigates/indiana-election-
commission-kills-proposal-for-expanded-mail-in-voting-for-november-election/531-37092a67-e36f-46c5-a091-
7864cd5704ab (attached as Exhibit C).


                                                     2
  Case 1:20-cv-01271-JPH-DLP Document 66 Filed 08/16/20 Page 3 of 3 PageID #: 739




Dated: August 16, 2020                       Respectfully submitted,

Gary A. Isaac (pro hac vice)                 s/ William R. Groth
Jeffrey M. Strauss (pro hac vice)            William R. Groth, Of Counsel
Brett E. Legner (pro hac vice)               MACEY SWANSON LLP
Jed W. Glickstein (pro hac vice)             445 N. Pennsylvania St., Suite 401
MAYER BROWN LLP                              Indianapolis, IN 46204
71 S. Wacker Drive                           Tel: (317) 637-2345, Ext. 132
Chicago, IL 60606                            Email: WGroth@fdgtlaborlaw.com
(312) 782-0600
Email: gisaac@mayerbrown.com                 s/ Mark W. Sniderman
Email: jstrauss@mayerbrown.com               Mark W. Sniderman, 26599-49
Email: blegner@mayerbrown.com                FINDLING PARK CONYERS WOODY
Email: jglickstein@mayerbrown.com            & SNIDERMAN, P.C.
                                             151 N. Delaware Street, Ste. 1520
 Of Counsel                                  Indianapolis, IN 46204
                                             (317) 231-1100 Tel
                                             (317) 231-1106 Fax
                                             Email: msniderman@findlingpark.com

                                                    Counsel for Plaintiffs




                                         3
